Citation Nr: 1119024	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  06-02 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hip/leg disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1989 to March 1995.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in October 2010 for further development.


FINDINGS OF FACT

1.  The Veteran's in-service stress fractures resolved without leaving residual disability.

2.  The Veteran's current left hip myofascial syndrome and bursitis were not manifest in service and are unrelated to service.  

3.  Arthritis of the left hip was not manifest to a degree of 10 percent within one year of separation.

4.  The Veteran does not have a current right hip or right or left leg disability (tibia or femur below the hip).  


CONCLUSION OF LAW

The criteria for service connection for bilateral hip/leg disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in January 2004.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, as is required by Dingess, the Board notes that the claim has been denied and so the lack of effective date and degree of disability notice is moot.

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; afforded the Veteran examinations in August 2007 and October 2010, obtaining medical opinions as to the etiology and severity of disabilities; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO's actions complied with the Board's October 2010 remand by obtaining a VA examination with medical opinions as required and readjudicating the claim.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A.  §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arthritis may be presumed to have been incurred in service if it is manifest to a degree of 10 percent within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service treatment records show numerous entries related to complaints and medical tests and findings of stress fractures.  Special consultation in March 1990 resulted in an impression of most likely stress fracture on the right femur and left tibia and probable right tibia.  Service treatment records from 1990 into 1992 document continuing problems with what were described on one occasion as recurrent stress fractures.  The stress fractures of the femurs in service were shown in May 1990 to have occurred in the proximal femurs, but below the hip joint areas.  However, the Veteran complained of right hip pain since 1990 in February 1992.  On service examination in April 1994, no clinical abnormalities were reported and there were no pertinent diagnoses.  

In July 2001, left hip X-rays were interpreted as showing mild osteoarthritis of the left hip.  In September 2005, the Veteran reported left hip pain that occurred with any motion of the hip, and left hip osteoarthritis was found on film in December 2005.  

A VA examiner in August 2007 reviewed the Veteran's claims folder and examined her and stated that bilateral hip stress fractures had been incurred in service but that the Veteran's hip symptoms had started after her last childbirth in 1998 and that her current hip symptoms were multifactorial.  The examiner felt that the evidence was not sufficient to relate her current hip symptoms to her remote bilateral hip stress fractures since the initial symptoms had resolved until 1998.  

A VA examiner in January 2011 found that the Veteran had left hip myofascial syndrome and bursitis; that she had no complaints or abnormalities in her right hip; and that bilateral femur and tibia stress fractures had healed.  The examiner noted that the Veteran's stress fractures were noted in service to be in the proximal one third of her femurs, not at the hip joints, and that the Veteran had been treated appropriately and that the stress fractures had healed.  The examiner concluded that the Veteran's current left hip condition was less likely than not related to service or to the femoral or tibial stress fractures, as there was nothing in the current orthopedic literature demonstrating that healed stress fractures in the remote past will cause intrinsic conditions of joints.  The examiner also felt that the Veteran's current complaints involving her femurs and tibias were less likely than not related to the stress fractures which occurred on active duty.  He noted that the Veteran had been treated for the stress fractures from the latter part of 1989 to 1990, and that she went on to serve another 5 years without any evidence of further treatment.  The examiner could not find evidence of chronicity after the acute conditions resolved.  There was no interim data following discharge until 2000, approximately 5 years after discharge.  

Based on the evidence, the Board concludes that service connection is not warranted for bilateral hip/leg disability.  The preponderance of the evidence shows that the Veteran has left hip bursitis and myofascial syndrome currently.  The Veteran stated in December 2005 that her left hip was treated from 1989 to 1992.  However, no left hip problems were shown in service.  Instead, her problems were of the left femur below the hip joint, according to both service treatment records and the examiner who examined her in 2011, and that examiner indicated that the in-service stress fractures healed and would not have caused her current left hip disability.  Left hip bursitis and myofascial syndrome were not diagnosed in service but rather were diagnosed much more recently.  The examiner in 2011 indicated that the Veteran's femur stress fractures in service had been in their proximal thirds, and that they had healed, and that there was nothing in the literature to show that healed stress fractures in the remote past would cause intrinsic joint conditions.  This evidence sufficiently proves that the Veteran's current left hip disability is unrelated to the stress fractures which occurred in service.  Also, the August 2007 opinion is in concurrence with this.  It indicates that the evidence was not sufficient to relate her current left hip tendonitis to her remote stress fractures since the initial symptoms had resolved until 1988.  The August 2007 examination report contains a diagnosis of bilateral remote hip stress fractures with hip tendonitis as residual, but the statement below that indicating that the evidence was not sufficient to relate her current hip tendonitis to her remote stress fractures indicates that that was an error, as the statement below it came later in the same report.  Moreover, there is no indication of left hip arthritis within one year of service separation.  Left hip osteoarthritis was first suspected in July 2001.  Accordingly, the one year presumptive rule for arthritis does not help.  

The preponderance of the evidence also indicates that while the Veteran had right hip pain in service, she does not have a current right hip disability.  A service treatment record from February 1992 shows right hip pain from January 1990, and there was a right hip stress reaction in February 1992, but currently no right hip disability is shown.  None was diagnosed on VA examination in January 2011 and the examiner indicated that the Veteran had no complaints or abnormalities of her right hip.  This was after examining the Veteran and so it is found to be satisfactory evidence that she does not have a current right hip disability.  The VA examiner in August 2007 had found that the Veteran had right hip tendonitis.  However, this was before X-rays were considered and the X-rays at that time did not report tendonitis but instead showed sclerosis along the right sacral ala and no abnormal lucencies of the right hip.  Accordingly, the Board finds that the January 2011 examination report is more probative.  In the absence of a currently diagnosed disability, service connection can not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

The preponderance of the evidence also indicates that the Veteran does not have any residuals of the in-service stress fractures of her femurs and tibias.  The examiner in January 2011 reviewed the claims folder and examined the Veteran and indicated that her in-service stress fractures had been treated appropriately and that they had healed.  While the Veteran had femur and tibia complaints currently, a diagnosis was not made, and the examiner indicated that her complaints involving her femurs and tibias were less likely than not related to the in-service stress fractures.  No weight is given to the August 2007 examination report statement that there were hip stress fractures in service with tendonitis as a residual.  The report indicates that there had been hip stress fractures in service but the preponderance of the evidence, including the service treatment records and the 2011 VA examination report, is against this.  Moreover, the August 2007 report later overrules the statement that tendonitis was a residual by indicating that the evidence was not sufficient to relate the Veteran's current hip symptoms to her remote hip stress fractures.  In the absence of a currently diagnosed disability, service connection can not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

The Board has considered the Veteran's statements.  She is certainly credible to report symptoms she has experienced.  However, the underlying determinative questions in the present case are medical in nature.  There is no dispute that she suffered stress fractures during service.  The question is whether any current disabilities of the hips and lower extremities are either related to the stress fractures or otherwise causally related to service.  Medical examiners with the benefit of review of the Veteran's history and examination of the Veteran have concluded that there is no causal relationship between any current disabilities of the hips and lower extremities and service.  The Board finds these medical conclusions to be supported by the facts of this case and finds the opinions persuasive. 

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).



ORDER

Service connection for bilateral hip/leg disability is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


